 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
10                     CENTRAL DISTRICT OF CALIFORNIA
11   JOSE GARCIA, as an individual and on        Case No. 2:18-cv-07651-JLS-KES
12   behalf of all others similarly situated,
                                                 ORDER DISMISSING ENTIRE
13                                               ACTION WITHOUT
                          Plaintiff,             PREJUDICE
14
           vs.
15
16
     EXTRA SPACE MANAGEMENT, INC., Action Filed:            July 2, 2018
17   a Utah Corporation; and DOES 1 through Action Removed: August 31, 2018
     100,                                   Trial Date:     None Set
18
19
                          Defendants.
20
21
22
23
24
25
26
27
28


                                           –1–
 1                                       ORDER
 2         The Court, having read and considered Plaintiff Jose Garcia (“Plaintiff”) and
 3   Defendant Extra Space Management, Inc.’s (“Defendant”) Stipulation for
 4   Dismissal Without Prejudice Under Rule 41(a)(1)(A)(ii) of the Federal Rules of
 5   Civil Procedure, hereby enters the following ORDER:
 6         Plaintiff’s lawsuit against Defendant, United States District Court, Central
 7   District of California, Case No. 2:18-cv-07651-JLS-KES, is dismissed in its
 8   entirety, without prejudice;
 9         IT IS SO ORDERED.
10
11   Dated: November 26, 2018                  ______________________________
                                               Honorable Josephine L. Staton
12                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            –2–
